NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRYL PUGH,                                    No. 20-15736

                Plaintiff-Appellant,            D.C. No. 3:17-cv-06803-CRB

 v.
                                                MEMORANDUM*
P. LAM, M.D., et al.,

                Defendant(s)-Appellee(s).

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Darryl Pugh appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. L.F. v. Lake Wash. Sch. Dist. #414, 947 F.3d 621, 625 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2020). We affirm.

      The district court properly granted summary judgment for defendant

Friederichs because Pugh failed to raise a genuine dispute of material fact as to

whether Friederichs was deliberately indifferent in treating Pugh’s neck, shoulder,

and arm pain, and right hand numbness. See Toguchi v. Chung, 391 F.3d 1051,

1057-60 (9th Cir. 2004) (explaining that deliberate indifference is a “high legal

standard” requiring that a prison official know of and disregard an excessive risk to

an inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate

indifference); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a prisoner

must show that the course of treatment was medically unacceptable under the

circumstances and chosen in conscious disregard of an excessive risk to the

prisoner’s health).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider arguments incorporated by reference into the briefs. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (this court reviews only

issues argued specifically in a party’s opening brief).




                                          2                                       20-15736
      We do not consider documents and facts not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      We do not consider Pugh’s renewed request for appointment of counsel

(Docket Entry No. 16). In Docket Entry No. 11, this court denied Pugh’s motion

for appointment of counsel and ordered that no motions for reconsideration,

clarification, or modification of the denial shall be filed or entertained.

      AFFIRMED.




                                           3                                     20-15736